
	
		II
		112th CONGRESS
		1st Session
		S. 1271
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2011
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  temporary credit for hiring previously unemployed workers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Job Creation Tax Credit Act of
			 2011.
		2.Job creation tax
			 credit
			(a)In
			 generalSubpart F of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 51 the
			 following new section:
				
					51A.Job creation
				credit
						(a)Determination
				of amountFor purposes of section 38, the amount of the job
				creation credit determined under this section for the taxable year shall be
				equal to—
							(1)15 percent of the
				qualified 2011 wages for such year, and
							(2)10 percent of the
				qualified 2012 wages for such year.
							(b)Qualified wages
				definedFor purposes of this section—
							(1)Qualified
				wagesThe term qualified wages means the wages paid
				or incurred by the employer during the taxable year to qualified
				individuals.
							(2)Qualified 2011
				wagesThe term qualified 2011 wages means, with
				respect to any individual, qualified wages attributable to service rendered
				during calendar year 2011.
							(3)Qualified 2012 wagesThe term qualified 2012 wages
				means, with respect to any individual, qualified wages attributable to service
				rendered during calendar year 2012.
							(4)Limitation on
				wages taken into accountThe amount of qualified 2011 wages, and
				the amount of qualified 2012 wages, which may be taken into account with
				respect to any individual shall not exceed the contribution and benefit base
				(as determined under section 230 of the Social Security Act).
							(5)WagesThe
				term wages has the meaning given such term under section 51(c),
				without regard to paragraph (4) thereof.
							(c)Qualified
				individualFor purposes of this section, the term qualified
				individual means any individual who—
							(1)begins employment
				with an employer after the date of the enactment of the
				Job Creation Tax Credit Act of
				2011, and before January 1, 2013,
							(2)certifies by
				signed affidavit, under penalties of perjury, that such individual has not been
				employed for more than 40 hours during the 60-day period ending on the date
				such individual begins such employment, and
							(3)is not employed
				by the employer to replace another employee of such employer unless such other
				employee separated from employment voluntarily or for cause.
							(d)Certain rules
				to apply
							(1)In
				generalRules similar to the rules of section 52, and subsections
				(f), (g), (i) (other than paragraph (3)(A) thereof), (j), and (k) of section
				51, shall apply for purposes of this section.
							(2)Credit to be
				part of general business creditReferences to section 51 in
				section 38(b), 280C, 1396(c)(3), and 1400R shall apply for purposes of this
				section.
							(e)Coordination
				with work opportunity creditIf a credit is allowed under this
				section to an employer with respect to an individual for any taxable year, then
				for purposes of applying section 51 to such employer, such individual shall not
				be treated as a member of a targeted group for such taxable
				year.
						.
			(b)Clerical
			 amendmentThe table of sections for subpart F of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 51 the following:
				
					
						Sec. 51A. Job creation
				credit.
					
					.
			(c)Effective
			 dateThe amendment made by this section shall apply to
			 individuals hired after the date of the enactment of this Act.
			
